Citation Nr: 0721318	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  03-36 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service-connected pension benefits in the originally 
calculated amount of $2,419.87, including the issue of 
whether the overpayment was properly created.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from November 1941 to September 
1947.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision of the Committee on Waivers and 
Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

In a January 2003 letter, which was received at the Roanoke 
RO in February 2003, the veteran informed the RO that he was 
moving to Richmond, Virginia, the next week and provided his 
new Richmond address.  He also requested a local hearing to 
be held at Richmond.  An April 2003 RO letter informed him 
that a hearing was scheduled at the Roanoke office for May 8, 
2003.  The letter was mailed to the Richmond address he had 
provided, and there is no indication of it having been 
returned as undeliverable.  But he failed to report for the 
scheduled hearing.  He subsequently indicated that his 
medical condition made travel difficult, including apparently 
the distance he would have to go to get to the RO for a 
hearing.  Therefore, the Board considers his RO hearing 
request withdrawn.  Cf. 38 C.F.R. § 20.704(d) (2006).

For good cause shown - the veteran's age, the Board advanced 
this case on the docket in November 2006.  See 38 C.F.R. § 
20.900(c) (2006).  

The Board remanded this case in December 2006 for further 
development, including an audit of the veteran's pension 
checks issued since January 2000, both those that were 
negotiated as well as others that were not.  That development 
has been completed and the case is now ready for final 
appellate consideration.  




FINDINGS OF FACT

1.  The overpayment in question was not due to fraud, 
misrepresentation or bad faith by the veteran, but he is at 
fault for the creation of this debt.  

2.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not recovered 
since failure to make restitution would result in unfair gain 
to him.  

3.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  

4.  Recovery of the overpayment would not deprive the veteran 
and his family of basic necessities.  


CONCLUSION OF LAW

The veteran is not statutorily barred from receiving a waiver 
of repayment of his debt; however, recovery of this debt - 
in the amount of $2,419.87, would not be against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Although the VCAA does not apply, the Board sees that the RO 
nonetheless notified the veteran of the relevant statutes and 
regulations in its September 2003 Statement of the Case 
(SOC).  He has not identified any additional evidence that 
needs to be obtained - including since the Board remanded 
his claim in December 2006 for the audit.  He has provided 
written statements in support of his claim, and his 
representative submitted argument (Appellant's Briefs) on his 
behalf in October 2006 and July 2007.  So he has been 
appropriately notified of the governing statutes and 
regulations and given the opportunity to submit any 
additional evidence he might have to support his waiver 
request.  Accordingly, the Board will address the merits of 
his request.

Analysis

A September 1998 rating decision granted the veteran a non-
service-connected disability pension; his monthly payments 
commenced effective May 1, 1998.  The claims file reflects a 
fair amount of correspondence between him and the Togus RO 
concerning efforts to clarify his and his wife's medical 
expenses deemed deductible from their countable income.  An 
April 2000 RO letter informed him that, as of January 2000, 
his monthly pension was $381.00 per month.  

In May 2001, a letter from the Togus RO informed the veteran 
that it had become aware of his and his wife's interest 
income - totaling $1,680.00, which was previously unreported 
by them, and that the entire amount would be attributed to 
them unless medical and other allowable expenses were 
submitted by the veteran to offset them.  The May 2001 letter 
further informed him that his pension benefits were suspended 
pending receipt of an Eligibility Verification Report (EVR).  
After receiving no response from him, a July 2001 RO letter 
informed him that his pension benefits were terminated as of 
March 1, 2001.  



In August 2001, however, the veteran's wife informed the 
Togus RO that he was incarcerated in Maine in April 2001 
pending extradition to Virginia, and that he was sentenced to 
imprisonment in July 2000 in Virginia; he was eventually 
released on February 27, 2002.  That August 2001 letter was 
the first notice VA received concerning his incarceration.  
The RO eventually confirmed that he was sentenced to 
imprisonment in July 2000, and that he was paroled in 
February 2002.  The earliest correspondence from him 
concerning his incarceration was a December 2001 letter 
wherein he informed the RO that he was slated for release in 
January 2002 (when paroled).  The RO's December 2001 response 
letter informed him that he could reapply for his benefits in 
March 2002, which he did.  

If any individual to or for whom pension is being paid under 
a public or private law administered by VA is imprisoned in a 
Federal, State or local penal institution as the result of 
conviction of a felony or misdemeanor, the pension payments 
will be discontinued effective on the 61st day of 
imprisonment following conviction.  The payee will be 
informed of his or her rights and the rights of dependents to 
payments while he or she is imprisoned, as well as the 
conditions under which payments to him or to her may be 
resumed on his or her release from imprisonment.  See 38 
C.F.R. § 3.666 (2006).  

A September 2002 RO letter informed the veteran that the stop 
date for his pension was September 19, 2000, the 61st day 
after his imprisonment following conviction.  A January 2003 
letter issued by the Roanoke RO informed him of the 
overpayment of pension that had resulted from his failure to 
inform the RO of his incarceration, as required by applicable 
regulation.  He was further informed in May 2003 that, 
because he had failed to submit an Eligibility Verification 
Report for the year 2000, as also required, the termination 
date for his benefits was January 2000.  

A January 2003 letter from VA's Debt Management Center (DMC) 
formally informed the veteran of the overpayment of pension 
in the amount of $2,069.00 and demanded payment.  The SOC 
reflects that, after the increased amount from the 
retroactive termination to January 2000, and a retroactive 
offset from the removal of his wife from his benefits were 
applied, the net amount he owed was $2,419.87.  

The veteran applied for a waiver, which the Committee at the 
Roanoke RO denied in the July 2003 decision at issue.  In his 
July 2003 Notice of Disagreement (NOD), the veteran requested 
a month-by-month accounting of all checks VA had issued him 
since January 2000, both those that were cashed (i.e., 
negotiated) as well as those that were not.  

So pursuant to the Board's December 2006 remand, the RO 
provided the veteran a paid-and-due audit of his account from 
May 1998 through December 2006.  In addition, the file 
indicates that tracers on non-negotiated checks can be done 
only for the previous one year; accordingly, no information 
is available concerning his non-negotiated checks for the 
time period in question, and all checks must be deemed to 
have been cashed by him.  

In any event, the paid-and-due audit conducted by the RO 
confirmed the validity of the previously established debt 
amount of $2,419.87.  Also, the RO wrote the veteran in 
February 2007 to notify him that the audit had disclosed an 
additional overpayment for an earlier period.  That 
additional debt, however, is not part of the current debt and 
is not included in the current appeal.  The February 2007 
letter indicated, as well, that the current debt of $2,419.87 
already had been paid off through withholdings from the 
veteran's compensation and pension payments.  So for all 
intents and purposes, if this decision does not grant his 
waiver request, this matter has been resolved.

Before, however, addressing the issue of whether the veteran 
is entitled to a waiver, the Board must first determine 
whether the debt was properly created since there is a 
preliminary question of its validity.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  As mentioned, under VA 
regulations pension payments are discontinued effective the 
61st day of imprisonment following conviction of a felony or 
misdemeanor.  See 38 C.F.R. § 3.666.  In May 2001, the RO 
notified the veteran that his pension benefits were 
terminated, effective as of March 1, 2001, in conjunction 
with an earlier debt and his failure to provide a completed 
Eligibility Verification Report.  In August 2001, the RO 
received notice from his wife that he had been convicted in 
July 2000.  The RO later confirmed his incarceration on July 
21, 2000.  And after he applied to have his pension payments 
reinstated in March 2002 (following his release from prison 
on parole), the RO wrote him in September 2002 notifying him 
of the proposal to retroactively stop his disability pension 
benefit due to his incarceration, effective September 19, 
2000, the 61st day of his incarceration.  Any delay in 
notifying him of that was harmless error on VA's part, 
inasmuch as his benefits had already previously been stopped; 
no additional debt was incurred on account of the delay.  

The RO subsequently reviewed the history of pension payments 
and found a net overpayment of $2,419.87.  There is no 
indication of factual or legal error in computing the 
overpayment.  Indeed, the veteran has not disputed the 
validity or amount of his indebtedness.  

Although the veteran has not specifically contended that he 
did not know that his incarceration would affect his 
payments, records show he was notified on several occasions 
of the need to keep the RO apprised of any changes in his 
address and financial status.  None of the RO's letters to 
him, which included annual Eligibility Verification Reports, 
were returned to the RO.  And there is a presumption of 
regularity that attends the administrative functions of the 
government, including the proper mailing and forwarding of 
correspondence.  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995).  
See also McCullough v. Principi, 15 Vet. App. 272 (2001) 
(appellant's assertion that she did not recall receiving 
notice was not "clear evidence to the contrary" to rebut 
the presumption that notice was properly mailed to her).  
Therefore, the Board presumes the veteran received the 
September 1998 and February 1999 letters, which he 
presumptively received prior to his incarceration.  Despite 
this notice, he did not advise VA of his conviction or 
resulting change of address (when imprisoned), which would 
have alerted VA of his incarceration and in turn most likely 
have resulted in an earlier termination of his pension 
benefits - to prevent additional payments being made when 
not justified.  Therefore, the Board finds that the 
overpayment was not the result of administrative error 
because VA notified the veteran of the regulations providing 
for termination of pension benefits.  Consequently, the 
overpayment at issue in this case was properly created and, 
indeed, is a valid debt.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of VA is authorized to grant a waiver of 
recovery of indebtedness when collection of the debt would be 
against "equity and good conscience."  38 U.S.C.A. § 
5302(a); 38 C.F.R. §§ 1.962, 1.963(a).  Under the criteria 
set out in 38 U.S.C.A. § 5302(c), the law precludes a waiver 
of recovery of an overpayment or the collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  Consequently, 
before the Board may determine whether equity and good 
conscience affords the veteran a waiver, the Board must first 
determine whether there was an indication of fraud, 
misrepresentation, or bad faith on his part in connection 
with the claim.  

Concerning this preliminary determination, the Board agrees 
with the Committee's 2003 decision and finds that the facts 
in this case do not reveal fraud, misrepresentation, or bad 
faith on the veteran's part in the creation of the 
overpayment in question.  There is nothing in the record 
suggesting he tried to hide his incarceration or mislead VA.  
The Board has no reason to conclude otherwise.  

Having determined there was no fraud, misrepresentation, or 
bad faith on the veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side.  Id.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) requires consideration 
of each of the following factors, which are not intended to 
be all inclusive:  (1) fault of the debtor; (2) balancing of 
faults between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his own detriment through reliance on the 
benefit.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).  

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  In considering the evidence 
of record, the Board finds that greater weight must be placed 
on the balancing of faults in this case, and not on a finding 
of undue hardship or unjust enrichment.  The veteran has not 
argued that he was at fault in creating the overpayment.  And 
the Board agrees; the responsibility in the creation of the 
overpayment of pension benefits rests entirely with him, 
inasmuch as it was due to his failure to keep the RO apprised 
of his mailing address.  Thus, the Board finds that he bears 
primary fault in the creation of the overpayment at issue.  

With regard to the other elements of equity and good 
conscience, the remaining elements are also not in the 
veteran's favor.  Given that he was incarcerated during the 
period in question, being maintained at government expense, 
the recovery of the overpayment would not defeat the purpose 
of paying benefits by nullifying the objective for which the 
benefits were intended, namely, to provide him with a level 
of income to cover his basic living expenses.  In addition, 
waiver of recovery of the overpayment would constitute an 
unjust enrichment to him by essentially paying the same 
benefit twice.  Further, the evidence does not show he 
incurred a legal obligation or changed his position - to his 
detriment, in reliance on the receipt of these additional VA 
benefits.  The last element of equity and good conscience is 
whether he would suffer undue financial hardship if forced to 
repay the debt.  But as already indicated, this is now a moot 
point since the entire amount of the debt already has been 
recovered through withholdings from his pension and 
compensation benefits.  The record does not show that he 
incurred any undue financial hardship while making 
restitution.  Thus, the Board cannot find that repayment of 
this debt would cause him financial hardship.



After weighing all of the enumerated factors, the Board finds 
that total recovery of the overpayment does not violate the 
principles of equity and good conscience.  The veteran is at 
fault for creating the overpayment, recovery would not create 
undue hardship or defeat the purpose of his VA benefits, 
waiver of overpayment would result in his unjust enrichment, 
and there is no evidence of detrimental reliance on his part.  
Consequently, his request for waiver of recovery of the 
overpayment in the amount of $2,419.87 is denied.  


ORDER

The claim for waiver of recovery of the overpayment of VA 
pension benefits in the amount of $2,419.87 is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


